                 IN THE UNITED STATES DISTRICTtCO RT
                      NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION 1..                 JAN 2 1 2020

                                                           CLERK, U.S. DISTRICfCOURT
BAL ANAND DAS,

           Plaintiff,
                                     §
                                     §
                                     §
                                     §
                                                             By
                                                                     lkputy
                                                                                         I
                                                                                         t
                                                                                       .. I
vs.                                  §    NO. 4:19-CV-870-A                              !
                                     §
                                                                                         ~
AMERICAN AIRLINES, INC.,             §
                                     §
           Defendant.                §


                     MEMORANDUM OPINION & ORDER

      Came on for consideration the motion by defendant, American

Airlines, Inc., to dismiss.     In light of the motion, the response

by plaintiff, Bal Anand Das, the reply, the record, and the

applicable authorities, the court finds that such motion should

be granted in part and denied in part.

                                    I.

                   Plaintiff's Amended Complaint

      In summary form, plaintiff makes the following allegations

in his amended complaint:

      Plaintiff, a former employee of defendant, experienced post-

surgical complications and medical conditions which affected his

digestive and bowel functions.       Doc. 7   ~~   7-8.   On multiple

occasions between his return to work from surgery on July 12,

2016 and August, 2018, plaintiff requested a flexible schedule or

the ability to work from home to accommodate his conditions, but

his requests were denied.     Id.   ~~   9, 11-15, 20, 22-24.     In June,
2017, plaintiff took a month of FMLA leave after he was diagnosed

with Crohn's disease.        Id.   ~~    10-11.       Upon his return, he was

subjected to harassment by his supervisor, who viewed him as a

liability to the team due to his medical conditions.                      Id. ~~ 17,

20-21, 25.       On August 13, 2018, defendant terminated plaintiff,

purportedly as part of a reduction-in-force, which plaintiff

alleges was pretextual.        Id.      ~~   30-31.

          On February 8, 2019, plaintiff dual-filed with the Texas

Workforce Commission ("the TWC") and the U.S. Equal Employment

Opportunity Commission ("the EEOC") an unsworn and unverified

Employment Discrimination Complaint Form detailing his

complaints.      Doc. 12 at 1-4.        On February 15, 2019, the TWC sent

plaintiff notice that it lacked jurisdiction over his complaint

and had forwarded it to the Fort Worth Community Relations

Department for processing.           Id. at 5.        On March 18, 2019,

plaintiff filed a sworn and verified charge of discrimination

with the Fort Worth Human Relations Commission ("the FWHRC") and

the EEOC.      Id. at 6-8.   On June 10, 2019, the EEOC issued its

Dismissal and Notice of Rights to plaintiff.                 Doc. 7   ~   5.   On

September 9, 2019, plaintiff brought suit against defendant in

the 348th Judicial District Court of Tarrant County, Texas, and

on October 14, 2019, defendant removed the action to this court.

Id.   ~   6; Doc. 1.


                                             2
                                * * * * *
     Plaintiff asserts five counts in his first amended

complaint:   (I)   failure to accommodate in violation of the

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.        ("the

ADA"),   (II) harassment in violation of the ADA,   (III)

discriminatory discharge in violation of the ADA and the Texas

Commission on Human Rights Act, TEX. LAB. CoDE§ 21.001, et seq.

("the TCHRA") ,    (IV) retaliatory discharg~ in violation of the ADA

and the TCHRA, and (V) retaliation and interference in violation

of the Family and Medical Leave Act, 29 U.S.C. §2601, et seq.

("the FMLA"). Doc. 7 ' ' 33-68.

                                  II.

                         Grounds of the Motion

     Defendant asserts that (I) plaintiff's ADA and TCHRA claims

should be dismissed for failure to state a claim upon which

relief may be granted because plaintiff failed to exhaust

administrative remedies;     (II) the TCHRA claims should be

dismissed for a lack of subject matter jurisdiction because

plaintiff failed to exhaust administrative remedies;        (III) the

ADA failure to accommodate claim should be dismissed because

plaintiff's alleged exhaustion of administrative remedies was not

timely; and (IV) all of plaintiff's claims should be dismissed




                                   3
because plaintiff failed to plead sufficient facts to state any

claim upon which relief may be granted. Doc. 9 at 6-19.

                                     III.

                                   Analysis

A.      Exhaustion of Administrative Remedies

        The ADA incorporates by reference the procedures applicable

to actions under Title VII of the Civil Rights Act of 1964.           42

u.s.c.    §    12117(a).   "Before a plaintiff may file a civil action

under Title VII or the ADA, he must exhaust administrative

remedies,• or his claims should be dismissed for failure to state

a claim upon which relief may be granted. Henson v. Bell

Helicopter Textron,        Inc., 128 F. App'x 387, 390   (5th Cir. 2005).

Defendant asserts that plaintiff's ADA and TCHRA claims should be

dismissed for failure to exhaust said remedies because his

original filing (I) lacked verification in violation of 29 C.F.R.

§    1601.9,    (II) was not signed under oath or subscribed as true

under penalty of perjury in violation of 40 TEX. ADMIN. CoDE

§    819.41(c), and (III) was not filed with an agency with

jurisdiction over the complaint. Doc. 9 at 7. Such arguments

fail.

        The lack of verification and signature under oath in

plaintiff's February 8, 2019 TWC complaint was cured by the




                                      4
filing of the March 18, 2019 charge with the FWHRC. 1                                  TEX. LAB.

CODE   §    21.201 (e)     ("A complaint may be amended to cure technical

defects or omissions,               including failure to verify .                          .").

Under both federal and state law, the March 18, 2019 charge

relates back to plaintiff's original complaint.                                TEx. LAB. CODE

§    21.201(f); 29 C.F.R.            §   1601.12(b); Price v. Sw. Bell Tel. Co.,

687 F.2d 74, 77           (5th Cir. 1982)           (Title VII); Hennigan v. I.P.

Petroleum Co., Inc., 858 S.W.2d 371,373                            (Tex. 1993)        (TCHRA)

Further, it is immaterial that plaintiff filed his original,

unverified complaint with the incorrect commission because it was

forwarded to the Fort Worth Community Relations Department within

a week of its filing. See Hennigan,                       858 S.W.2d at 373.

        Because plaintiff's filings were sufficient, plaintiff's ADA

and TCHRA claims should not all be dismissed for failure to

exhaust administrative remedies,

B.      Subject Matter Jurisdiction

        Defendant also argues that plaintiff's TCHRA claims should

be dismissed for lack of subject matter jurisdiction because

plaintiff failed to exhaust administrative remedies. As stated

above, plaintiff exhausted said remedies. Further, this is not a



        1
         Defendant correctly remarks that plaintiff's complaint contains no mention of the March 18,
2019 charge. Doc. 13 at 1. However, failure to exhaust administrative remedies is an affirmative
defense for which defendant, and not plaintiff, bears the burden of pleading and proof. Davis v. Fort
Bend Cty., 893 F.3d 300, 307 (5th Cir. 20 18).

                                                   5
jurisdictional issue.    "Given the similarity between the ADA and

the TCHRA, Texas courts 'look to analogous federal precedent for

guidance when interpreting the Texas Act.'" Rodriguez v. ConAgra

Grocery Prods. Co., 436 F.3d 468, 473-74      (5th Cir. 2006)    (quoting

NME Hasps., Inc. v. Rennels,   994 S.W.2d 142, 144 (Tex. 1999)).

The ADA incorporates by reference the procedures applicable to

actions under Title VII. 42 U.S.C.    §   12117(a).   Fifth circuit

case law contains conflicting authority regarding "whether a

Title-VII prerequisite, such as exhaustion,      is merely a

prerequisite to suit .     . or whether it is a requirement that

implicates subject matter jurisdiction." Pacheco v. Mineta, 448

F.3d 783, 788 n.7   (5th Cir. 2006). Because "one panel may not

overrule the decision - right or wrong - of a prior panel, absent

en bank reconsideration or a superseding contrary decision of the

Supreme Court," In re Dyke, 943 F.2d 1435, 1442       (5th Cir. 1991),

exhaustion is a condition precedent to bringing an action under

Title VII and not a jurisdictional prerequisite. Sanchez v.

Standard Brands. Inc., 431 F.2d 455, 460      (5th Cir. 1970).

Therefore, failure to exhaust administrative remedies is not

relevant to a motion to dismiss for lack of subject matter

jurisdiction.




                                  6
C.      Timeliness of the ADA Failure to Accommodate Charge

        Defendant contends that plaintiff's failure to accommodate

claim should be dismissed for failure to exhaust administrative

remedies because plaintiff did not file his charge with the EEOC

"within three hundred days after the alleged unlawful employment

practice" as required by the ADA.                        Doc. 9 at 10; 42 U.S.C.                 §


2000e-5 (e) (1).          The court agrees.'

        From July 2016 to August 2018, plaintiff repeatedly

requested the same accommodations - a flexible schedule or the

ability to work from home - which defendant repeatedly denied.

Doc. 12 at 3, 7; Doc. 7 ,, 9, 11-15, 20, 22-24.                                 Although denials

of distinct accommodation requests constitute discrete acts with

their own limitations periods, Henson, 128 F. App'x at 391, an

employer standing by a prior denial after an employee requests

reconsideration neither constitutes a discrete act nor extends

the filing period.               See Del. State Coll. v. Ricks, 449 u.s. 250,

261 n.15       (1980)      ("Mere requests to reconsider, however, cannot

extend the limitations periods applicable to the civil rights

laws."); see also Conner v. Reckitt & Colman,                              Inc.,     84 F.3d 1100,


        2
         The court notes that plaintiffs response to the motion to dismiss requests leave to file a second
amended complaint in the event that the court grants the motion. Doc. 11 at 12. However, the court
does not construe such a request as a motion for leave to amend because it fails to comply with the Local
Civil Rules. First, plaintiff did not attach a copy of the proposed amended filing as an exhibit. Local
Civil Rule LR 15.l(a). Second, the title of the document did not clearly identify a motion for leave to
amend. Local Civil Rule LR 5.1 (c). Third, plaintiff did not provide a certificate of conference. Local
Civil Rule LR 7.l(h).

                                                    7
1102       (8th Cir. 1996); Zdziech v. DaimlerChrysler CorP., 114 F.

App'x 469, 472           (3d Cir. 2004).           Because plaintiff began

requesting the accommodations in July 2016, a charge alleging

failure to accommodate was due, at the latest, by May 27, 2017,

three hundred days after the last day of July 2016.                                  Because

plaintiff did not file with the EEOC until February 8, 2019, his

ADA failure to accommodate claim should be dismissed.

           Plaintiff alleges that defendant's denial of an April 19,

2018 request constitutes a distinct discriminatory act subject to

its own limitations period because of a change in his medication

schedule and because defendant directed him to resubmit his

request. Doc. 11 at 5-6.                 However, neither plaintiff's February

2019 complaint nor his March 2019 charge allege that this

occurred.'        See Doc. 12 at 2-4, 6-7.                  Plaintiff therefore did not

exhaust his administrative remedies regarding this potentially

distinct allegation.

D.      Failure to Plead Sufficient Facts

        Defendant argues that each of plaintiff's claims should be

dismissed for failure to state a claim for relief.                                 Doc. 9 at 12-

19.     The court finds that plaintiff adequately pleaded his ADA

and TCHRA claims but that his FMLA claims should be dismissed.



       3
          Instead, both allege the denial of"repeated requests" from July 2016 to August 2018 and one
particular denial in December 2017. Doc. 12 at 3, 7.

                                                   8
     1.   Legal Standard

     Rule S(a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. S(a) (2),   "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests."

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)    (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing•

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Id. at 555 & n.3. Thus, while a court must accept all

of the factual allegations in the complaint as true,    it need not

credit bare legal conclusions that are unsupported by any factual

underpinnings. See Ashcroft v. Iqbal, 556 U.S. 662,    679   (2009)

("While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.").

     Moreover, to survive a motion to dismiss for failure to

state a claim for which relief may be granted, the facts pleaded

must allow the court to infer that the plaintiff's right to

relief is plausible.   Id. at 678.    To allege a plausible right to

relief, the facts pleaded must suggest liability; allegations


                                  9
that are merely consistent with unlawful conduct are

insufficient.             Twombly, 550 U.S. at 566-69.                      "Determining whether

a complaint states a plausible claim for relief .                                           [is] a

context-specific task that requires the reviewing court to draw

on its judicial experience and common sense." Iqbal,                                      556 U.S. at

679.

       2.         ADA Failure to Accommodate Claim

       Defendant argues that plaintiff's ADA failure to accommodate

claim should be dismissed for the additional reason that

plaintiff failed to plead that defendant •refused any and all

reasonable accommodations" and instead only pleaded that

defendant •turned down his specifically requested and preferred

accommodations." Doc.                 9 at 14 (citing E.E.O.C. v. Agro Distrib.,

LLC, 555 F.3d 462, 471 (5th Cir. 2009)).                               Plaintiff appears to

plead that defendant failed to provide any reasonable

accommodation because no reasonable alternatives existed to his

requested accommodations.                     See, e.g., Doc. 7             ~   3 (referring to

his requested accommodations as "necessary").                                   Consequently,

dismissal for failure to state a claim is improper.'

       3.         ADA Harassment Claim

       Defendant moves to dismiss plaintiff's ADA harassment claim

for failing to plead sufficient facts to show that the harassment


       4
           This claim still should be dismissed for failure to exhaust administrative remedies.

                                                     10
was based on plaintiff's disability and that the harassment

affected a term, condition, or privilege of plaintiff's

employment.           Doc. 9 at 14-15 (citing Credeur v. La. Through

Office of Attorney Gen.,                  860 F.3d 785, 795-96                (5th Cir. 2017))

Such arguments fail.

            Plaintiff adequately pleaded that the harassment was based

on his disability.               Plaintiff alleged that his supervisor, Mr.

Pham ("Pham"),            (I)   •required Plaintiff to share [during a meeting

with his teammates]              the details of his medical condition,

including highly sensitive and embarrassing information regarding

the symptoms he experiences,"                       Doc. 7     ~   17;      (II)   •frequently               il

referred to Plaintiff's disability in front of his team, calling                                             I
Plaintiff the 'slowest link in the chain,"' id. at

made •numerous" references to "sick people• during meetings,
                                                                                     ~   20;    (III)

                                                                                                      id.;
                                                                                                             I
and (IV) on •several occasions" required plaintiff to •give him a

week's notice if he needed to take a lengthy bathroom break to

alleviate his symptoms, • id.                   ~   21.     Plaintiff also pleads that

Pham was hostile in ways less obviously related to his

disability' and that such acts were motivated by his frustration

about having •a sick person" on the team.                             Id.     ~~   20, 25.




        5
           Plaintiff alleges Pham scrutinized plaintiffs work in front of coworkers, overloaded plaintiff
with work, spent over half the duration of most team meetings shouting at plaintiff, and reprimanded
plaintiff for mistakes Pham ignored when made by others. Doc. 7 ~ 20.

                                                    11
     Plaintiff also adequately pleaded that the harassment

affected a term, condition, or privilege of employment because it

amounted to more than "simple teasing, offhand comments, and

isolated incidents."    See Faragher v. City of Boca Raton, 524

u.s. 775, 788 (1998).    Plaintiff alleges he was subject to an

illogical bathroom policy, overwork, public shaming, yelling, and

disproportionate reprimands in addition to Pham's barrage of

insults.   Doc. 7 ,, 17, 20-21.          Plaintiff also pleads that these

instances of harassment were not isolated, but "frequent,"

''numerous," and \\several.   II   Id.   ~~   20-21.

     4.    ADA and TCHRA Discriminatory Discharge Claims

     Defendant argues that plaintiff's ADA and TCHRA

discriminatory discharge claims should be dismissed because he

failed to plead facts showing that he "was replaced by a non-

disabled person or was treated less favorably than non-disabled

employees."   Doc. 9 at 15-16 (citing Daigle v. Liberty Life Ins.

Co., 70 F.3d 394, 396 (5th Cir. 1995)).                However, the court can

infer from plaintiff's pleadings that he was treated less

favorably than his peers. For example,            it is clear from the face

of plaintiff's pleadings that other workers were not required to

share medical details during meetings or to notify Pham a week

before they needed to relieve themselves.                See Doc. 7 ,, 20-21.




                                         12
Further, plaintiff stated that Pham punished him but not others

for the same mistakes. Id.   ~   20.

     5.     ADA and TCHRA Retaliatory Discharge Claims

     Defendant moves to dismiss plaintiff's ADA and TCHRA

retaliatory discharge claims for failing to plead facts tending

to show he was terminated because he engaged in a protected

activity.    Doc. 9 at 16-17 (citing Credeur, 860 F.3d at 797)

However, temporal proximity between the protected activity and

termination can be sufficient to establish a prima facie showing

of causation.    Evans v. Houston, 246 F.3d 344, 354 (5th Cir.

2001).    Plaintiff complained about discrimination less than seven

weeks before he was terminated.        Doc. 7   ~~   27, 30.   Because a

time lapse over twice as long has been found sufficient to show

causation, plaintiff's retaliatory discharge claims should not be

dismissed for failure to state a claim.          Evans, 246 F.3d at 354

(noting approvingly that a four-month lapse has been found

sufficient in district court)     (internal citations omitted).

     6.     FMLA Retaliation and Interference Claims

     Defendant contends that plaintiff's FMLA retaliation and

interference claims should be dismissed for failure to state a

claim upon which relief may be granted.         Doc. 9 at 17-19.      The

court agrees.   Plaintiff argues that his frequent restroom breaks

and need to work from home constituted FMLA-protected actions,


                                   13
Doc. 7 , , 63-65, but they do not. See Mauder v. Metro. Transit

Auth., 446 F.3d 574, 580-81 (5th Cir. 2006)           (restroom breaks);

Burnette v. RateGenius Loan Servs.,         Inc.,   671 F. App'x 889, 893

(5th Cir. 2016)     (working from home).      Plaintiff alleges that he

did take FMLA leave in June 2017, but he fails to allege that

defendant interfered with such leave or terminated him because of

it.   Doc. 7   n   11, 30-31, 64.

                                     IV.

                                    Order

      Therefore,

      The court ORDERS that defendant's motion to dismiss be, and

is hereby, granted in part and denied in part, and that

plaintiff's claims and causes of action related to failure to

accommodate under the ADA and interference and retaliation under

the FMLA be, and are hereby, dismissed.

      The court further ORDERS that no later than January 27,

2020, defendant file its answer to plaintiff's remaihing claims

as alleged in his amended complaint.

      SIGNED January 21, 2020.
                                                            /l




                                     14
